Citation Nr: 0433034	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pseudofoliculitis barbae, from March 26, 2002, and in excess 
of 30 percent for pseudofoliculitis barbae, from August 30, 
2002.

2.  Entitlement to an increased (compensable) rating for 
impotence.

3.  Entitlement to service connection for a psychiatric 
disability claimed as stress as secondary to impotence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1974 and from March 1985 to February 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision.  In this rating 
decision, service connection was denied for stress, 
hypertension, sinusitis, anemia, microhematuria, eczema, and 
myopia.  Service connection was granted for hearing loss of 
the right ear and it was rated with service-connected hearing 
loss of the left ear as non-compensable.  An increased rating 
was denied for impotence, pseudofoliculitis barbae, and 
diabetes mellitus.  Entitlement to special monthly 
compensation based on loss of use of a creative organ was 
confirmed and continued.  The veteran limited his appeal to 
the issues of increased ratings for impotence and 
pseudofoliculitis barbae as well as service connection for 
stress.  He did not initiate an appeal as to any other the 
other issues, as such, none of them are in appellate status.  

In an August 2003 rating decision, service connection for 
asbestosis was granted.  Service connection for bladder 
dysfunction, tingling of the hands and feet, and visual 
scotoma was denied.  The veteran did not initiate an appeal 
as to any of these issues; thus, none are in appellate 
status.  

In an April 2004 rating decision, an increased rating of 10 
percent was granted for pseudofoliculitis barbae from March 
26, 2002; and a 30 percent rating was granted from August 30, 
2002.  

In August 2004, the veteran testified at a hearing at the 
Board, in Washington, DC, before the undersigned.  At that 
time, the veteran raised a claim of entitlement to service 
connection for post-traumatic stress disorder.  Accordingly, 
the matter is referred to the RO for appropriate development 
and adjudication.

The issues of an increased rating for impotence and service 
connection for a psychiatric disability, claimed as stress, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification if 
further action is required on the part of the veteran.


FINDINGS OF FACT

1.  In April 2004, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that a withdrawal of his appeal as to the issue of a 
rating in excess of 30 percent from August 30, 2002, for 
pseudofoliculitis barbae was requested.

2.  At his August 2004 Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran that a withdrawal of his appeal 
as to the issue of an increased rating for pseudofoliculitis 
barbae was requested, thus including the issue of a rating in 
excess of 10 percent from March 26, 2002.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran as to the issues of entitlement to a rating in excess 
of 10 percent for pseudofoliculitis barbae, from March 26, 
2002, and in excess of 30 percent for pseudofoliculitis 
barbae, from August 30, 2002, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

In April 2004, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
veteran that a withdrawal of his appeal as to the issue of a 
rating in excess of 30 percent from August 30, 2002, for 
pseudofoliculitis barbae was requested.  Thereafter, at his 
August 2004 personal hearing, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal as to the issue 
of an increased rating for pseudofoliculitis barbae was 
requested, thus including the issue of a rating in excess of 
10 percent from March 26, 2002.  Therefore, the veteran 
indicated that he wished to withdraw the entire matter of an 
increased rating for pseudofoliculitis barbae.

Thus, the veteran has withdrawn his appeal as to the 
aforementioned issue.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this issue.  The matter of 
entitlement to a rating in excess of 10 percent for 
pseudofoliculitis barbae, from March 26, 2002, and in excess 
of 30 percent for pseudofoliculitis barbae, from August 30, 
2002, are dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in 
excess of 10 percent for pseudofoliculitis barbae, from March 
26, 2002, and in excess of 30 percent for pseudofoliculitis 
barbae, from August 30, 2002, is dismissed.


REMAND

At his personal hearing, the veteran indicated that his 
private physician, D.H, M.D., of Virginia Beach, Virginia, 
had treated him.  This physician's records are not of record 
and the veteran has not submitted them.  These records should 
be obtained.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

In addition, the veteran stated that he had received 
treatment from the Hampton, Virginia, VA medical facility.  
Those records have not been requested.  These records should 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In addition, the veteran reported that his service-connected 
impotence had worsened.  Since the veteran has reported an 
increased in severity, a current examination is warranted.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
veteran also maintains that he has a psychiatric disability, 
which he claims as stress, due to his impotence.  Service 
connection may be established when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a) (2004).  In this regard, 
the U.S. Court of Veterans Claims has stated that, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The last 
pertinent examination, conducted over 4 years ago, showed no 
psychiatric disability.  Given the veteran's current 
contentions and the fact that additional records are being 
requested, the Board finds that a current examination would 
be useful in order to assess if the veteran has a psychiatric 
disability, and, if so, if it related to his impotence.  

Accordingly, this matter is REMANDED for the following 
actions:

1.	The veteran is informed that if there is 
any additional evidence supporting his 
positions as to the issues on appeal, he 
must submit that evidence to the AOJ.
  
2.	The RO should request the records of Dr. 
David Haden, Indian River Road, Virginia 
Beach, Virginia.  Those records should be 
associated with the claims file upon 
receipt.  

3.	The veteran should be afforded an 
appropriate VA examination to determine 
the current severity and all 
manifestations of the veteran's service-
connected impotence.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  
Specifically, the examiner should 
determine if the veteran has penis 
deformity with loss of erectile power.  A 
rationale should be provided for all 
opinions offered.  The veteran's claims 
file should be provided to the examiner 
prior to the examination and the 
examination report should indicate if the 
medical records were reviewed.

4.	The veteran should also be afforded a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder found 
to be present, including a psychiatric 
disability manifested by stress.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.   Based on the 
examination and a review of the record: 
(1) if a psychiatric disorder, e.g., a 
disorder manifested by stress, is 
diagnosed, the medical specialist should 
assess the nature, severity, and 
manifestations of any psychiatric disorder 
found to be present. (2) The physician 
should proffer an opinion, with supporting 
analysis, as to the likelihood that the 
veteran's diagnosed psychiatric disorder 
was caused by or aggravated by his 
service-connected impotence.  The degree 
of psychiatric disorder that would not be 
present but for the service-connected 
residuals of impotence should be 
identified.  (3) If the veteran does have 
a psychiatric disability manifested by 
stress that is unrelated to the service-
connected impotence, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50-50-probability) that any currently 
diagnosed a psychiatric disability 
manifested by stress is related to the 
veteran's period of military service, 
including the findings noted in the 
veteran's service medical records, or 
whether such an etiology or relationship 
is less than likely (i.e., less than a 50-
50 probability).  A rationale should be 
provided for all opinions offered.  The 
veteran's claims file should be provided 
to the examiner prior to the examination 
and the examination report should indicate 
if the medical records were reviewed.

5.	If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
January 2004 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



